Order entered March 12, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01436-CR

                 SHAWN RYAN BLANKINSHIP, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                           Rockwall County, Texas
                      Trial Court Cause No. CR17-0584

                                    ORDER

      Before the Court is court reporter Deborah Hamon’s March 9, 2020 request

to extend time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due on or before March 18, 2020.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE